

Exhibit 10.7
FIFTH AMENDMENT OF OFFICE LEASE AGREEMENT
This Fifth Amendment of Office Lease Agreement (“Fifth Amendment”) is entered
into as of February 13, 2007, by and between NORTHBOROUGH PARTNERS, LP, a
Delaware limited partnership (“Landlord”), and NOBLE ENERGY, INC., a Delaware
corporation (“Tenant”).
WHEREAS, EOP-Northborough Tower Limited Partnership, as landlord (“Original
Landlord”) and Tenant executed an Office Lease Agreement dated on or about
October 23, 2002, covering space located in the building known as Northborough
Tower (the “Building”) in Houston, Texas;
WHEREAS, TX-Northborough Tower Limited Partnership (“Successor Landlord”), as
successor-in-interest to Original Landlord, and Tenant executed that certain
First Amendment dated as of May 14, 2003, that certain Second Amendment dated as
of May 27, 2003, that certain Third Amendment dated as of September 27, 2004,
and that certain Fourth Amendment dated as of December 28, 2005, amending such
Office Lease Agreement;
WHEREAS, such Office Lease Agreement, as so amended is herein referred to as the
“Lease”;
WHEREAS, Landlord has succeeded to the interests of Original Landlord and
Successor Landlord in and to the Lease;
WHEREAS, the Lease currently covers 169,912 Rentable Square Feet in the
Building;
and
WHEREAS, Landlord and Tenant desire to extend and amend the Lease.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.Definitions. All capitalized terms in this Fifth Amendment shall have the
respective definitions as set forth in the Lease, except as otherwise expressly
provided herein As used herein, the term “Material Default” shall mean a default
by Tenant under the Lease, as amended by this Fifth Amendment, which remains
uncured past any applicable notice or cure period provided in Article XIX of the
Lease,
2.    Lease Extension.
a.
The Term with respect to the Fourth Expansion Space is extended for a period of
thirty three (33) months beginning on August 1, 2010 and ending on April 30,
2013 (the “Fourth Expansion Extension Period”). This extension is subject to all
the terms and conditions of the Lease (as hereby amended) except that


EAST\73391178.1     1

--------------------------------------------------------------------------------



during the Fourth Expansion Extension Period, the Base Rent with respect to the
Fourth Expansion Space shall be as follows:


Period
Rentable Square Feet
Annual Base Rent per Rentable Square Foot
Base Year
August 1, 2010 – April 30, 2013
7,770
$24.25
2007



b.
The Term is hereby extended for a period of sixty (60) months beginning on
May 1, 2013 and ending on April 30, 2018 (the “Extension Period”). This
Extension is subject to all terms and conditions of the Lease (as hereby
amended) except that during the Extension Period the Base Year and the Base Rent
shall be as follows:

Period
Rentable Square Feet
Annual Base Rent per Rentable Square Foot
Base Year
May 1, 2013 – December 31, 2015
204,779
$26.75
2007
January 1, 2016 – April 30, 2018
204,779
$28.50
2007



Provided that no default by Tenant then exists, Tenant shall be entitled to an
abatement of Base Rent for the months of February, March and April 2018 (the
“Extension Base Rent Abatement Period”). If a Material Default exists at any
time during the Extension Base Rent Abatement Period, all such abated Base Rent
with respect to the Extension Base Rent Abatement Period shall become
immediately due and payable. The payment of abated Base Rent in the event of a
default shall not limit or affect any of Landlord’s other rights pursuant to the
Lease or at law or in equity. During the Base Rent Abatement Period, only Base
Rent shall be abated and all Additional Rent and other charges specified in the
Lease shall continue to accrue.
c.
In connection with such extension, and provided no Material Default then exists,
Landlord shall pay to Tenant an allowance in an amount not to exceed $10.00 per
Rentable Square Foot of the Premises for reimbursement of Tenant’s out-of-pocket
costs of improvements and refurbishments to the Premises made by Tenant in
accordance with the terms of the Work Letter attached to the Lease as Exhibit D
(the “Extension Allowance”). Such Extension Allowance shall be paid by Landlord
to Tenant on or before the later of (i) May 1, 2013 or (ii) thirty (30) days
after submission by Tenant of a complete request for such Extension Allowance in
accordance with the procedures set forth in the Work Letter attached to the
Lease as Exhibit D (provided that the amount of the above-stated Extension
Allowance shall apply, rather than the amount of any Allowances stated in such
Exhibit D). In no event shall the provisions of this Fifth Amendment in any way


EAST\73391178.1     2

--------------------------------------------------------------------------------



affect or reduce the Refurbishment Allowance payable by Landlord in accordance
with Section 1(F) of the Work Letter attached to the Lease as Exhibit D.
d.
The extension specified in this Section 3 is in lieu of and shall replace the
First Renewal Option in Paragraph IIA of Exhibit E to the Lease. Tenant shall
retain only the Second Renewal Option in Exhibit E to the Lease, which, if
properly exercised, shall commence on May 1, 2018.

3.    Fifth Expansion.
a.
Effective as of the Fifth Expansion Effective Date (as defined below), the
Premises is increased by the addition of approximately 16,009 Rentable Square
Feet on the 4th floor of the Building and approximately 8,239 Rentable Square
Feet on the 3rd floor of the Building (together, the “Fifth Expansion Space”).
From and after the Fifth Expansion Effective Date, the Premises shall include
the Fifth Expansion Space.

b.
The Fifth Expansion Space is currently leased to and occupied by Houston TPA,
Ltd., a Texas limited partnership (“TPA”), pursuant to that certain Lease
Agreement dated as of March 2, 1990 by and between ZML-Northborough Tower
Limited Partnership as landlord and Health Administration Services, Inc. as
tenant (as the same has been amended and assigned, the “TPA Lease”). The Term
for the Fifth Expansion Space shall commence on the day after the TPA Lease
terminates and TPA vacates the Fifth Expansion Space (the “Fifth Expansion
Effective Date”). Landlord currently expects (but does not warrant or represent)
that the Fifth Expansion Effective Date will be on or before May 1, 2007.

c.
The Base Rent and Base Year for the Fifth Expansion Space shall be as follows:

Period
Rentable Square Feet
Annual Base Rent per Rentable Square Foot
Annual Base Rent
Monthly Base Rent
Base Year
Fifth Expansion Effective Date - July 31, 2010
24,248
$20.50
$497,084.00
$41,423.67
7,815 Rentable Square Feet in Suites 300, 350 and 390
2001
16,433 Rentable Square Feet in the remainder of the Fifth Expansion Space
2000
August 1, 2010 - April 30, 2013
24,248
$24.25
$588,014.00
$49,001.17
2007



All such Base Rent stall be payable by Tenant in accordance with the Lease.

EAST\73391178.1     3

--------------------------------------------------------------------------------



d.
During the period from the Fifth Expansion Effective Date to and including
July 31, 2010 (but, subject to Section 10 below, not thereafter), Tenant shall
pay to Landlord as Parking Rental attributable to the Fifth Expansion Space the
sum of $3,590.00 per month plus applicable taxes (which sum is comprised of
$800.00 per month for 16 reserved parking spaces and $2,790.00 per month for 93
unreserved parking spaces), which sum shall be due and payable on the first day
of each calendar month; provided however, that unless and until a Material
Default occurs, the Parking Rental for such unreserved spaces in the amount of
$2,790.00 per month plus applicable taxes shall be abated through July 31, 2010.
Such sum shall in no way change or lessen the amount of Parking Rental payable
by Tenant in connection with the remainder of the Premises.

e.
Storage Space. Effective as of the Fifth Expansion Space Effective Date,
Landlord leases to Tenant and Tenant leases from Landlord approximately 491
square feet on the first floor of the Garage and known Storage Room No. 1 (the
“Storage Space”) on the following terms and conditions (the “Storage Space
Lease”):

(i)    the term of the Storage Space Lease shall be one year commencing on the
Fifth Expansion Space Effective Date and thereafter on a month-to-month basis,
provided that in no event shall such term extend beyond the expiration or
earlier termination of the Lease (as amended by this Fifth Amendment);
(ii)    Tenant shall pay to Landlord as additional rent under the Lease for the
Storage Space Lease the sum of $491.00 per month subject to increase by six
percent (6%) effective each January 1 during the term of the Storage Space
Lease. Such sum shall be due and payable on or before the first day of each
calendar month during the term of the Storage Space Lease, concurrently with the
payment of monthly installments of Annual Base Rent, provided that such Storage
Space rent shall be prorated for any partial calendar month at the beginning or
end of the term of the Storage Space Lease;
(iii)    The Storage Space shall be used only for the storage of non-perishable
personal property normally used in Tenant’s office operations and for no other
purpose whatsoever. In no event shall Tenant store any toxic or hazardous
materials in the Storage Space;
(iv)    Landlord shall not be obligated to supply any heat, ventilation, air
conditioning, water, janitorial service, cleaning or any other utility or
service to the Storage Space. Tenant shall be responsible at its expense for any
of the foregoing which it desires;
(v)    The provisions of the Lease applicable to Tenant’s maintenance,
indemnification, hold harmless, insurance, holdover and surrender obligations,
and waiver of claims provisions, shall apply as well to the Storage Space (for
the duration

EAST\73391178.1     4

--------------------------------------------------------------------------------



of the Storage Space Lease), and for such purposes the Storage Space shall be
considered part of the Premises;
(vi)    As of the Fifth Expansion Effective Date, Tenant accepts the Storage
Space in its “AS IS” “WHERE IS” condition without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements thereto.
f.
Condition of the Fifth Expansion Space. Tenant has inspected the Fifth Expansion
Space and agrees to accept the same in its “AS IS” “WHERE IS” condition without
any agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements, except as may be
specifically provided in this Fifth Amendment. Tenant may perform improvements
to the Fifth Expansion Space in accordance with the Expansion Work Letter
attached hereto as Exhibit A and made a part hereof (the “Expansion Work
Letter”), in which event Tenant shall be entitled to an Allowance in connection
with such work as more fully described below and in said Expansion Work Letter.
Provided that no Material Default by Tenant then exists, Landlord shall pay to
Tenant within thirty (30) days after the later of (i) August 1, 2010 or (ii) the
submission by Tenant of a complete request for such Allowance in accordance with
the Expansion Work Letter, an Allowance in an amount not to exceed $5.00 per
Rentable Square Foot of the Fifth Expansion Space for reimbursement of Tenant’s
out-of-pocket costs of improvements and refurbishments to the Premises made by
Tenant within one year after the Fifth Expansion Effective Date and in
accordance with the terms of the Expansion Work Letter.

g.
Tenant’s Pro Rata Share. Tenant’s Pro Rata Share attributable to the Fifth
Expansion Space shall be 11.7400%.

h.
Contingency. Landlord and Tenant acknowledge that the Fifth Expansion Space is
currently occupied by TPA pursuant to the TPA Lease. This Section 3 of this
Fifth Amendment and the lease of the Fifth Expansion Space by Landlord to Tenant
is expressly contingent upon Landlord and TPA executing and delivering an
agreement terminating the TPA Lease and TPA vacating the Fifth Expansion Space.
Landlord shall use reasonable efforts to expedite the execution and delivery of
such termination agreement and such vacating by TPA. Tenant’s rights to lease
the Fifth Expansion Space pursuant to this Fifth Amendment are superior to any
third party’s rights to lease such space (other than TPA under the TPA Lease).

4.    Sixth Expansion.
a.
Effective as of the Sixth Expansion Effective Date (as defined below), the
Premises is increased by the addition of approximately 2,122 Rentable Square
Feet on the 2nd floor of the Building (the “Sixth Expansion Space”). From and


EAST\73391178.1     5

--------------------------------------------------------------------------------



after the Sixth Expansion Effective Date, the Premises shall include the Sixth
Expansion Space.
b.
The Sixth Expansion Space is currently leased to and occupied by Kelly Services,
a Delaware corporation (“Kelly”). Kelly’s lease with Landlord will expire on
January 31, 2007. The Term for the Sixth Expansion Space shall commence on the
day after Kelly’s lease expires and Kelly vacates the Sixth Expansion Space (the
“Sixth Expansion Effective Date”),

c.
The Base Rent and Base Year for the Sixth Expansion Space shall be as follows:

Period
Rentable Square Feet
Annual Base Rent per Rentable Square Foot
Annual Base Rent
Monthly Base Rent
Base Year
Sixth Expansion Effective Date – April 30, 2010
2,122
$22.25
$47,214.50
$3,934.54
2007
May 1, 2010 – April 30, 2013
2,122
$24.25
$51,458.50
$4,288.21
2007



All such Base Rent shall be payable by Tenant in accordance with the Lease.
Provided no default by Tenant then exists, Tenant shall be entitled to an
abatement of Base Rent regarding the Sixth Expansion Space for the first 60 days
beginning on the Sixth Expansion Effective Date (the “Sixth Expansion Base Rent
Abatement Period”). If a Material Default exists at any time during the Sixth
Expansion Base Rent Abatement Period, all abated Base Rent with respect to the
Sixth Expansion Rent Abatement Period shall become immediately due and payable.
The payment of abated Base Rent in the event of a default shall not limit or
affect any of Landlord’s other rights pursuant to the Lease or at law or in
equity. During the Sixth Expansion Base Rent Abatement Period, only Base Rent
applicable to the Sixth Expansion Space shall be abated and all other Base Rent
and all Additional Rent and other charges specified in the Lease shall continue
to accrue.
d.
Condition of the Sixth Expansion Space. Tenant has inspected the Sixth Expansion
Space and agrees to accept the same in its “AS IS” “WHERE IS” condition without
any agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements, except as may be
specifically provided in this Fifth Amendment. Tenant may perform improvements
to the Sixth Expansion Space in accordance with the Expansion Work Letter, in
which event Tenant shall be entitled to an Allowance in connection with such
work as more fully described below and in the Expansion Work Letter. Provided
that no Material Default by Tenant then exists, Landlord shall pay to Tenant
within thirty (30) days after the later of (i) the Sixth Expansion Effective
Date or (ii) the submission by Tenant of a request for


EAST\73391178.1     6

--------------------------------------------------------------------------------



such Allowance in accordance with the Expansion Work Letter, Landlord shall pay
to Tenant an Allowance in an amount not to exceed $5.00 per Rentable Square Foot
of the Sixth Expansion Space for reimbursement of Tenant’s out-of-pocket costs
of improvements and refurbishments to the Premises made by Tenant in accordance
with the terms of the Expansion Work Letter.
e.
Tenant’s Pro Rata Share. Tenant’s Pro Rata Share attributable to the Sixth
Expansion Space shall be 1.0273%.

f.
Contingency. Landlord and Tenant acknowledge that the Sixth Expansion Space is
currently occupied by Kelly pursuant to its lease. This Section 4 of this Fifth
Amendment and the lease of the Sixth Expansion Space by Landlord to Tenant is
expressly contingent upon Kelly’s lease expiring and Kelly vacating the Sixth
Expansion Space. Landlord shall use reasonable efforts to expedite the vacating
by Kelly of the Sixth Expansion Space upon the expiration of Kelly’s lease.
Tenant’s rights to lease the Sixth Expansion Space pursuant to this Sixth
Amendment are superior to any third party’s rights to lease such space (other
than Kelly pursuant to Kelly’s existing lease with Landlord).

5.    Seventh Expansion.
a.
Effective as of the Seventh Expansion Effective Date (as defined below), the
Premises is increased by the addition of approximately 8,497 Rentable Square
Feet on the 10th floor of the Building (the “Seventh Expansion Space”). From and
after the Seventh Expansion Effective Date, the Premises shall include the
Seventh Expansion Space.

b.
The Seventh Expansion Space is currently leased to and occupied by Republic
Insurance, a Delaware corporation (“Republic”). Republic’s lease with Landlord
will expire on April 30, 2007. The Term for the Seventh Expansion Space shall
commence on the day after Republic’s lease expires and Republic vacates the
Seventh Expansion Space (the “Seventh Expansion Effective Date”).

c.
The Base Rent and Base Year for the Seventh Expansion Space shall be as follows:


EAST\73391178.1     7

--------------------------------------------------------------------------------



Period
Rentable Square Feet
Annual Base Rent per Rentable Square Foot
Annual Base Rent
Monthly Base Rent
Base Year
Seventh Expansion Effective Date – April 30, 2010
8,497
$22.25
$189,058.25
$15,754.85
2007
May 1, 2010 – April 30, 2013
8,497
$24.25
$206,052.25
$17,171.02
2007



All such Base Rent shall be payable by Tenant in accordance with the Lease.
Provided no Material Default by Tenant then exists, Tenant shall be entitled to
an abatement of Base Rent regarding the Seventh Expansion Space for the first 60
days beginning on the Seventh Expansion Effective Date (the “Seventh Expansion
Base Rent Abatement Period”). If a Material Default exists at any time during
the Seventh Expansion Base Rent Abatement Period, all abated Base Rent with
respect to the Seventh Expansion Base Rent Abatement Period shall become
immediately due and payable. The payment of abated Base Rent in the event of a
default shall not limit or affect any of Landlord’s other rights pursuant to the
Lease or at law or in equity. During the Seventh Expansion Base Rent Abatement
Period, only Base Rent applicable to the Seventh Expansion Space shall be abated
and all other Base Rent and all Additional Rent and other charges specified in
the Lease shall continue to accrue.
d.
Condition of the Seventh Expansion Space. Tenant has inspected the Seventh
Expansion Space and agrees to accept the same in its “AS IS” ‘“WHERE IS”
condition without any agreements, representations, understandings or obligations
on the part of Landlord to perform any alterations, repairs or improvements,
except as may be specifically provided in this Fifth Amendment. Tenant may
perform improvements to the Seventh Expansion Space in accordance with the
Expansion Work Letter, in which event Tenant shall be entitled to an Allowance
in connection with such work as more fully described below and in the Expansion
Work Letter. Provided that no Material Default by Tenant then exists, Landlord
shall pay to Tenant within thirty (30) days after the later of (i) the Seventh
Expansion Effective Date or (ii) the submission by Tenant of a complete request
for such Allowance in accordance with the Expansion Work Letter, Landlord shall
pay to Tenant an Allowance in an amount not to exceed $5.00 per Rentable Square
Foot of the Seventh Expansion Space for reimbursement of Tenant’s out-of-pocket
costs of improvements and refurbishments to the Premises made by Tenant in
accordance with the terms of the Expansion Work Letter.

e.
Tenant’s Pro Rata Share. Tenant’s Pro Rata Share attributable to the Sixth
Expansion Space shall be 4.1137%.


EAST\73391178.1     8

--------------------------------------------------------------------------------



f.
Contingency. Landlord and Tenant acknowledge that the Seventh Expansion Space is
currently occupied by Republic pursuant to its lease. This Section 5 of this
Fifth Amendment and the lease of the Seventh Expansion Space by Landlord to
Tenant is expressly contingent upon Republic’s lease expiring and Republic
vacating the Seventh Expansion Space. Landlord shall use reasonable efforts to
expedite the vacating by Republic of the Sixth Expansion Space upon the
expiration of Republic’s lease. Tenant’s rights to lease the Sixth Expansion
Space pursuant to this Sixth Amendment are superior to any third party’s rights
to lease such space (other than Republic pursuant to Republic’s existing lease
with Landlord).

6.    Total Rentable Square Footage. Based on the foregoing, the total Rentable
Square Footage and the Base Rent payable therefor are reflected in the chart
below:
Period
Total Rentable Square footage
Base Rent per Rentable Square Foot
Applicable Expansion Effective Date – July 31, 2010
204,779 (after all Expansion Effective Dates)
162,142 (original Premises, Expansion Space, Second Expansion Space, Third
Expansion Space)
$20.00
32,018 (Fourth Expansion Space, Fifth Expansion Space)
$20.50
10,619 (Sixth Expansion Space, Seventh Expansion Space)
$22.25
August 1, 2010 – April30, 2013
204,779
162,142 (original Premises, Expansion Space, Second Expansion Space, Third
Expansion Space)
$20.00
42,637 (Fourth Expansion Space, Fifth Expansion Space, Sixth Expansion Space,
Seventh Expansion Space)
$24.25
May 1, 2013 – December 31, 2015
204,779
$26.75
January 1, 2016 – April 30, 2018
204,779
$28.50



7.    Building Name. Provided that Tenant then leases and occupies at least
sixty percent (60%) of the Rentable Square Footage of the Building and no
Material Default by Tenant then exists, Tenant shall have the right, by written
notice of such election to Landlord, to require Landlord to change the name of
the Building within ninety (90) days of the date of such notice to incorporate

EAST\73391178.1     9

--------------------------------------------------------------------------------



Tenant’s then-current corporate name (such as Noble Energy Tower); such new name
shall be specified by Tenant in such notice, but shall be subject to the written
approval of Landlord which shall not be unreasonably withheld. All signage and
stationery charges, permitting fees and any other costs necessitated by such
change shall be paid by Tenant within thirty (30) days of demand. If at any time
thereafter Tenant ceases to lease and occupy at least sixty percent (60%) of the
Rentable Square Footage of the Building, Tenant’s rights pursuant to this
Section 7 shall terminate and Landlord may change or restore the name of the
Building at Landlord’s option.
8.    Building Lobby. Landlord will work with Tenant to perform or cause to be
performed an upgrade of the lobby and entrances of the Building (together, the
“Lobby Improvements”) in substantial accordance with cost-effective plans and
specifications approved by Landlord and Tenant (such approval not be
unreasonably withheld, conditioned or delayed) prepared by Cooper-Ziegler,
Gensler or another architect selected by Landlord and approved by Tenant (such
approval not to he unreasonably withheld, conditioned or delayed). Landlord
shall not be required to expend for such purposes more than $35,000.00 in total.
Subject to the foregoing, Landlord shall cause the Lobby Improvements to be
substantially completed on or before December 31, 2008; provided that such time
for performance shall be extended for the number of days of any delay caused by
the actions of Tenant, any Tenant Related Parties or any contractor of Tenant,
and/or any delay caused by Force Majeure.
9.    Deli Operations. Landlord shall use reasonable efforts to replace the
current deli tenant in the Building with a higher quality operation. Upon
expiration of the current deli lease, Landlord will lease the space currently
occupied as a deli to such replacement deli tenant, with the expansion of such
space as necessary to accommodate additional seating to be accompanied by a
sublease by Tenant to such replacement deli tenant. The replacement deli tenant
is subject to Tenant’s prior written approval, which shall not be unreasonably
withheld, conditioned or delayed. Tenant hereby approves Café Caeli, Inc. as
such replacement deli operator.
10.    Parking. Effective as of May 1, 2008 (i) the fifth sentence of
paragraph 1A of Exhibit “E” to the Lease is hereby deleted and the first
sentence of Paragraph 1A of Exhibit E to the Lease is hereby amended to read as
follows: “During the Term of this Lease, Landlord shall make available to Tenant
and Tenant shall have the right but not the obligation (except as hereinafter
provided) to rent all of the parking spaces within the Building’s parking garage
(the “Garage”) other than three (3) spaces provided to the Deli Operator but
Tenant shall rent, and shall pay to Landlord parking rental in the amount of
$37.25 per space (“Parking Rental”) with respect to, the greater of (a) the
number of parking spaces in the Garage “used by Tenant or (b) three hundred
seventy-five (375) spaces.” and (ii) other than such three (3) parking spaces
provided to the Deli Operator, the use of the Garage shall be reserved solely
for the benefit of Tenant. The second and fourth sentences of Paragraph 1A of
Exhibit E are hereby deleted. Notwithstanding the foregoing, for as long as
Tenant is paying when due the Parking Rental attributable to the Fifth Expansion
Space pursuant to Section 3d. of this Fifth Amendment, such Parking Rental paid
pursuant to such Section 3d. shall supercede Tenant’s Parking Rental obligations
set forth in Paragraph 1A of Exhibit E to the Lease (as amended hereby) with
respect to the number of parking spaces described in such Section 3d.

EAST\73391178.1     10

--------------------------------------------------------------------------------



11.    Miscellaneous.
a.
Brokers. Tenant warrants and represents to Landlord feat Tenant has not engaged
any real estate broker and/or salesman other than Grubb & Ellis (“Tenant’s
Broker”) in connection with the negotiation or execution of this Fifth Amendment
and that, other than Tenant’s Broker and Transwestern Commercial Services
(“Landlord’s Broker”), no broker or salesman has been involved in connection
with this Fifth Amendment. A copy of the Registration and Commission Agreement
between Landlord and Tenant’s Broker is attached hereto as Exhibit B and such
agreement is incorporated herein as a provision of this Fifth Amendment. Tenant
agrees to defend, indemnify and hold harmless Landlord and the Landlord Related
Parties from and against any and all costs, expenses, attorneys’ fees or
liability for any compensation, commission and charges claimed by any real
estate broker and/or salesman (other than the Tenant’s Broker or Landlord’s
Broker) due to acts of Tenant or Tenant’s representatives.

b.
In Section I.B of the Lease “207,908 square feet” is changed to “206,553 square
feet”. Accordingly, after the last of the Fifth Expansion Space Effective Date,
Sixth Expansion Space Effective Date and Seventh Expansion Space Effective Date,
Tenant’s (total) Pro Rata Share will be 99.1411 %.

c.
The following phrase is inserted after “for which Landlord is reimbursed by
tenants” in Section IV.C.5 of the Lease: “(other than by payment of Expense
Excess)”.

d.
The following is inserted after “assessments for special improvement districts
and building improvement districts,” in Section IV.D of the Lease; “margins
taxes attributable solely to the operation and ownership of the Properly and the
Building”.

e.
Section XXXI.C is hereby amended to read in its entirety as follows: “LANDLORD
AND TENANT HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY EVICTION OR FORCIBLE
ENTRY AND DETAINER ACTION OR OTHER PROCEEDING BASED UPON, OR RELATED TO, THIS
LEASE.”

f.
The word “such” is inserted between “and the effects of” and “handling of any
Hazardous Materials” in Section VIID of Exhibit E to the Lease.

g.
Tenant further acknowledges that Tenant has no existing claims, defenses
(personal or otherwise), or rights of set-off whatsoever with respect to the
Lease and Tenant further acknowledges and represents that to its knowledge no
event has occurred and no condition exists, which would constitute a Material
Default by Landlord under the Lease, either with or without notice or lapse of
time, or both.


EAST\73391178.1     11

--------------------------------------------------------------------------------



h.
This Fifth Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent Abatement, improvement allowance, leasehold improvements or
other work to the Premises or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease unless specifically
set forth in this Fifth Amendment. The Lease, as modified by this Fifth
Amendment, contains the entire agreement between the parties. In addition, no
agreement shall be effective to change, modify or terminate this Fifth Amendment
or the Lease in whole or in part unless such is in writing and duly signed by
the party against whom enforcement of such change, modification or termination
is sought

i.
Each signatory of this Fifth Amendment represents hereby that he or she has the
authority to execute and deliver this Fifth Amendment on behalf of the party for
which such signatory is acting. This Fifth Amendment may be executed in multiple
counterparts, all of which together shall constitute one instrument. Faxed
signatures are acceptable.

j.
In the event of any conflict between the Lease and this Fifth Amendment, this
Fifth Amendment shall control. The Lease, as amended hereby, is hereby ratified
and affirmed, and shall continue in full force and effect.

k.
Submission of this Fifth Amendment by Landlord is not an offer to enter into
this Fifth Amendment but rather as a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Fifth Amendment until both Tenant and
Landlord have executed and delivered this Fifth Amendment.


EAST\73391178.1     12

--------------------------------------------------------------------------------



Executed as of the date first set forth above.
 
 
LANDLORD:


NORTHBOROUGH PARTNERS, LP, a Delaware limited partnership


By: Northborough Partners. GP, LLC, a Delaware limited liability company, its
general partner


By: CDI Northborough, LP, a Delaware limited partnership, its managing member


By: CDI Northborough Partners, LLC, a Delaware limited liability company, its
general partner


By: ATK, II, LLC, a Delaware limited liability company, its managing member




By:    
Alan T. Kessler, Sole Member
 
 




TENANT:


NOBLE ENERGY, INC., a Delaware corporation




By:    
Chris Tong, Senior President



List of Exhibits:
Exhibit A –Expansion Work Letter
Exhibit B – Registration and Commission Agreement


EXHIBIT A
EXPANSION WORK LETTER
As used in this Work Letter, the “Premises” shall he deemed to mean the
pre-existing Premises and the applicable Expansion Space, as defined in the
attached Fifth Amendment
A.
Tenant, following the delivery of the applicable Expansion Space by Landlord,
shall have the right to perform alterations and improvements in the Premises
(the “Expansion Alterations”). Notwithstanding the foregoing, Tenant and its
contractors shall not have the right to perform Expansion Alterations in any
portion of the Premises unless and until Tenant has complied with all of the
terms and conditions of Article IX.C of the Lease (with the exception of the
construction management fee paid to Landlord which Landlord agrees to waive
unless such, service is provided as described below in paragraph B), including,
without limitation, approval by Landlord of the final plans for the applicable
Expansion Alterations and the contractors to be retained by Tenant to perform
such Expansion Alterations. Tenant shall be responsible for all elements of the
design of Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design or create any
liability on Landlord. If Landlord fails to approve, disapprove or request
modifications to Tenant’s final plans for the applicable Expansion Alterations
or any modifications thereto within five (5) business days after Landlord’s
receipt of all information reasonably needed by Landlord to properly review such
plans or modifications, then such plans or modifications, as applicable, shall
be deemed approved by Landlord. Landlord’s approval of the contractors to
perform the applicable Expansion Alterations shall not be unreasonably withheld.
In addition to the approved contractors listed in Section 1(A) of the Work
Letter attached to the Lease as Exhibit D, Landlord hereby also approves Byrd
Construction. The parties agree that Landlord’s approval of a contractor not
mentioned above to perform the Expansion Alterations shall not be considered to
be unreasonably withheld if any such general contractor (i) does not have trade
references reasonably acceptable to Landlord, (ii) does not maintain insurance
as required pursuant to the terms of this Lease, (iii) does not have the ability
to be bonded for the work in an amount of no less than one hundred fifty percent
(150%) of the total estimated cost of the applicable Expansion Alterations,
(iv) does not provide current financial statements reasonably acceptable to
Landlord, or (v) is not licensed as a contractor in the state/municipality in
which the Premises is located. Tenant acknowledges the foregoing is not intended
to be an exclusive list of the reasons why Landlord may reasonably withhold its
consent to a general contractor.

B.
At Tenant’s request, Landlord will provide construction management services for
a fee of 5% of the Expansion Alterations performed. In such an event, the
Landlord shall enter into a direct contract for the applicable Expansion
Alterations with a general contractor selected by Landlord. In addition,
Landlord shall have the right to select and/or approve of any subcontractors
used in connection with the Expansion Alterations.

C.
Provided Tenant is not then in Material Default, Landlord agrees to contribute
the following sums in reimbursement of the actual out-of-pocket cost of
performing the Expansion Alterations (the “Expansion Allowance”):

Expansion Space
Allowance per Rentable Square Foot
Total Allowance
Fifth Expansion Space
$5.00
$121,240.00
Sixth Expansion Space
$5.00
$10,610.00
Seventh Expansion Space
$5.00
$42,485.00



Except as otherwise provided herein, the Expansion Allowance may only be used
for the cost of preparing the initial space plan, design and construction
documents and mechanical and electrical plans for the applicable Expansion
Alterations and for costs of construction and installation in connection with
the applicable Expansion Alterations. The Expansion Allowance shall be paid to
Tenant or, if Landlord is the construction manager to the order of the general
contractor that performed the applicable Expansion Alterations, within 30 days
following receipt by Landlord of (1) receipted bills covering all labor and
materials expended and used in the applicable Expansion Alterations; (2) a sworn
contractor’s affidavit from the general contractor and a request to disburse
from Tenant containing an approval by Tenant of the work done; (3) full and
final waivers of lien; (4) as-built plans of the applicable Expansion
Alterations; and (5) the certification of Tenant and its architect that the
applicable Expansion Alterations have been installed in a good and workmanlike
manner in accordance with the approved plans, and in accordance with applicable
laws, codes and ordinances. The Expansion Allowance shall be disbursed in the
amount reflected on the receipted bills meeting the requirements above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Expansion Allowance during the continuance of an
uncured default under the Lease, and Landlord’s obligation to disburse shall
only resume when and if such default is cured.
D.
In no event shall any Expansion Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. If the cost of the
applicable Expansion Alterations is less than the applicable Expansion
Allowance, Tenant provided it is not then in default under the Lease, shall be
entitled to apply up to $2.50 per rentable square foot of the applicable
Expansion Space of such, unused Expansion Allowance (the “Cabling Allowance”)
toward the cost of purchasing and installing telephone and computer cabling in
the Expansion Space. All such costs, as evidenced by invoices for same, are
referred to herein as the “Cabling Costs”. Landlord shall disburse the Cabling
Allowance, or applicable portion thereof (not to exceed the actual Cabling
Costs), to Tenant within thirty (30) days after the later to occur of
(i) receipt of paid invoices from Tenant with respect to Tenant’s actual Cabling
Costs, and (ii) completion of the applicable Expansion Alterations. If the
applicable Expansion Allowance shall not be sufficient to complete the Expansion
Alterations, Tenant shall pay the excess costs, plus any applicable state sales
or use tax thereon. Any portion of the applicable Expansion Allowance which
exceeds the cost of the applicable Expansion Alterations or is otherwise
remaining after the first anniversary of the applicable Expansion Effective
Date, shall accrue to the sole benefit of Landlord, it being agreed that Tenant
shall not be entitled to any credit, offset, abatement or payment with respect
thereto.

E.
Tenant agrees to accept the Premises and each Expansion Space in its “AS IS”
condition and configuration, it being agreed that Landlord shall not be required
to perform any work or, except as provided above with respect to the applicable
Expansion Allowance, incur any costs in connection with the construction or
demolition of any improvements in the Premises or any Expansion Space.

F.
This Exhibit shall not be deemed applicable to any additional space added to the
Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.


EAST\73391178.1     13